     Case 1:19-cv-00358-DAD-JLT Document 20 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 KEITH-REAGAN CARTER,                             Case No. 1:19-cv-0358-JLT (PC)

12                  Plaintiff,                      ORDER TO ASSIGN A DISTRICT JUDGE;
                                                    AND
13                  v.
14 CALIFORNIA CORRECTIONAL                          FINDINGS AND RECOMMENDATIONS TO
                                                    DISMISS FOR FAILURE TO COMPLY WITH
   INSTITUTION, et al.,
15                                                  COURT ORDER AND FAILURE TO
              Defendants.                           PROSECUTE
16
                                                    FOURTEEN-DAY DEADLINE
17

18         Plaintiff’s first amended complaint was screened on August 7, 2020 and found to be devoid
19 of a cognizable claim. (Doc. 16.) He was then ordered to file a notice within thirty days indicating

20 whether he wished to stand on his pleading, to file an amended pleading, or to dismiss this action

21 entirely. Plaintiff was thereafter granted an extension of time to respond. (Doc. 18.) The deadline

22 for filing a response has now passed, and plaintiff has not filed a notice, an amended complaint, or

23 a second motion for extension of time to respond. Accordingly, the Court ORDERS the Clerk of

24 Court to assign a district judge to this case; and

25         The Court RECOMMENDS that this action be dismissed for failure to prosecute and failure
26 to comply with a court order.

27          These Findings and Recommendations will be submitted to the United States District Judge
28 assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days

                                                        1
     Case 1:19-cv-00358-DAD-JLT Document 20 Filed 10/15/20 Page 2 of 2


 1 after being served with these Findings and Recommendations, the parties may file written

 2 objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 3 Findings and Recommendations.” The parties are advised that failure to file objections within the

 4 specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 5 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8     Dated:    October 15, 2020                          /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                   2
